DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, bullet point 2, page 10 bullet point 1, filed 12/21/202, with respect to the rejection(s) of claim(s) 1 and 13 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 4756528 A Umashankar; Ramon and US 20090089841 A1 Hanlon; Samuel R. et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190210729 A1 Riedel; Christian in view of US 4756528 A Umashankar; Ramon, and further in view of US 20090089841 A1 Hanlon; Samuel R. et al.
1.	Regarding claim 1 Riedel teaches An aircraft galley message center comprising: a recessed portion (fig. 1, element 7) defined by an aircraft bulkhead (fig. 1, element 1); a docking element configured to releasably hold a tablet within the recessed portion (fig. 1, element 6, display holder equal to docking element) and rotate the tablet from an upper recessed portion to a lower recessed portion (fig. 2, element 5 rotated in an upper and a lower region), substantially flush with a surface of the aircraft bulkhead (fig. 2 and fig. 4 element 5 show display flush with galley monument); a charging element disposed within the docking element (para 0025, power lines), but fails to teach an upper latch configured to engage a superior surface of the tablet and retain the tablet in the upper recessed portion with a screen facing out; and a lower latch configured to engage the superior surface of the tablet and retain the tablet in the lower recessed portion.
However Umashankar teaches an upper latch configured to engage a superior surface  of the tablet (fig. 1, element 22) and retain the tablet(fig. 1, element 24 equal to tablet) in the upper recessed portion with a screen facing out (fig. 1, element 24, scree in facing out);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley message center taught by Riedel with the upper latch taught by Umashankar in order”… for selective swinging of the unit…” (Detailed description, first paragraph). 
Furthermore Hanlon teaches and a lower latch configured to engage the superior surface  of the tablet and retain the tablet in the lower recessed portion (fig. 2, element 44).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley message center taught by Riedel with the lower latch taught . 

	

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedel, in view of Umashankar and Hanlon as applied to claim1 above, and further in view of US 20070148409 A1 Rios; Victor et al.
2.	Regarding claim 6, Riedel as modified teaches he galley message center of Claim 1, but fails to teach further comprising a silicone layer disposed on the tablet facing surface of the lower recessed portion.
However Rios teaches further comprising a silicone layer disposed on the tablet facing surface of the lower recessed portion (abstract, silicone layer to provide grip).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley message center taught by Riedel with the silicone layer taught by Rios in “to prevent slipping or dropping of the article under a variety of conditions” (para 0003).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedel, in view of Umashankar and Hanlon as applied to claim1 above, and further in view of US 7894003 B2 Chang; Chung L.
3.	Regarding claim 7, Riedel as modified teaches the galley message center of Claim 1, but fails to teach wherein the recessed portion comprises an upper recessed portion configured to receive the tablet and a lower recessed portion adapted to receive self-adhesive notes.
However Chang teaches, wherein the recessed portion comprises an upper recessed portion

adapted to receive self-adhesive notes (see annotated figure 9, lower recessed portion equal to area shown and is adapted to receive sticky notes). 

[AltContent: textbox (Lower recessed portion)][AltContent: arrow]
[AltContent: oval]
    PNG
    media_image1.png
    500
    798
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley taught by Riedel with the recess taught by Chang for convenience and safety (col. 1, lines 20-25).

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedel, Umashankar and Hanlon in view of  US 20100314978 A1 Manalang; Edwin Dizon et al.
4.	Regarding claim 13, Riedel teaches an aircraft galley comprising: a message center comprising: a recessed portion  (fig. 1, element 7) defined by an aircraft bulkhead (fig. 1, element 1); a rotatable docking element (abstract) configured to releasably hold a tablet within the recessed portion (fig. 2) and rotate the tablet from an upper recessed portion to a lower recessed portion (fig. 2, display in both upper and lower portion), substantially flush with a surface of the aircraft bulkhead (fig. 2 and fig. 4 element 5 show display flush with galley monument); but fails to teach an upper latch configured to engage a superior surface of the tablet and retain the tablet in the upper recessed portion with a screen facing out; and a lower 
However Umashankar teaches an upper latch configured to engage a superior surface  of the tablet and retain the tablet in the upper recessed portion with a screen facing out (fig. 1, element 22);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley message center taught by Riedel with the upper latch taught by Umashankar in order”… for selective swinging of the unit…” (Detailed description, first paragraph).
Further more Hanlon teaches ); a lower latch configured to engage the superior surface of the tablet and retain the tablet in the lower recessed portion (fig. 2, element 44);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley message center taught by Riedel with the lower latch taught by Hanlon “…in order to hold the display panel 26 in place when it is placed in the stowed position.” (para 0026).
Yet furthermore Manalang teaches and a secure utensil drawer (fig. 4, element 550 equal to utensil drawer) comprising: a vertical slideout (fig. 4, element 550 equal to vertical, slideout) disposed in an aircraft galley bulkhead (fig. 2, element 500 body equal to bulkhead); a plurality of utensil retaining features disposed on a vertical surface of the vertical slideout (fig. 4, element 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley taught by Riedel with the latch taught by  Chang for convenience and safety (col. 1, lines 20-25).
5.	Regarding claim, 14 Riedel as modified teaches the aircraft galley of Claim 13, Manalang teaches wherein the secure utensil drawer further comprises one or more magnetic elements disposed on the vertical surface (fig. 26, element 890).
6.	Regarding claim, 15 Riedel as modified teaches the aircraft galley of Claim 13, Manalang teaches wherein the vertical surface comprises a first vertical surface , and wherein the secure utensil drawer further comprises a second vertical surface  comprising one or more magnetic element (fig. 26, element 890), the second vertical surface being disposed in front of the first vertical surface, and being laterally displaceable.
7.	Regarding claim, 16 Riedel as modified teaches the aircraft galley of Claim 13, Manalang teaches wherein the at least one hook comprises a T- shaped element (fig. 4, element 557).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedel, Umashankar, Hanlon, and Manalang, further in view of Rios. 
8.	Regarding claim 19 Riedel as modified teaches the aircraft galley of Claim 13, but fails to teach further comprising a silicone layer disposed on the tablet facing surface of the lower recessed portion.
However Rios teaches further comprising a silicone layer disposed on the tablet facing surface of the lower recessed portion (abstract, silicone layer to provide grip).
in “to prevent slipping or dropping of the article under a variety of conditions” (para 0003).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642